DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a Non-Final Detailed Action in response to amendment filed on 03 February 2021.  The present application claims 1, 3, 8-11, 13, 14 & 18, submitted on 30 November 2019 are pending. Applicants’ cancelation of claim 2, indicated on 30 November 2019 has been acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8-11, 13, 14 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devlin (U.S. Patent No. 5,807,210).
Regarding claim 1, Devlin discloses (see Figure 3) a drop packing apparatus for accepting one or more articles into a case, the drop packaging apparatus comprising: a case pad (72; 74) for accommodating the case; a progressive rate linkage (88) connected with respect to the case pad (72; 74); a shock absorber (82) connected (88); and a four bar linkage (24; 28) connected between the case pad (72; 74) and the progressive rate linkage (88). (The Examiner notes the introductory statement of intended use and all other functional statements have been carefully considered but deemed not to impose any structural limitations on the claims distinguishable over the Referenced device which is capable of being used as claimed if one desired to do so. MPEP 2112.)
Regarding claim 3, Devlin discloses (see Figure 3) discloses a flexible bushing connected between the four bar linkage (24; 28) and the progressive rate linkage (88). 
Regarding claims 8 & 11, Devlin discloses wherein the case pad (72; 74) includes a support column (40; 42) to which the four bar linkage (24; 28) is connected. 
Regarding claims 9, 13 & 18, Devlin discloses wherein the shock absorber (82) is arranged out of line of an axis of impact on the case pad (see Figure 3, illustration of the placement of the shock absorber relative to the axis of impact). 
Regarding claim 10, Devlin discloses a drop packing apparatus for accepting one or more articles into a case, the drop packaging apparatus comprising: a case pad (72; 74) for accommodating the case; a four bar linkage (24; 28) connected with respect to the case pad (72; 74); a progressive rate linkage (86) connected with respect to the four bar linkage (24; 28); a flexible bushing connected between the four bar linkage (24; 28) and the progressive rate linkage (86); and a shock absorber (82) connected with respect to the progressive rate linkage (86). (The Examiner notes the introductory statement of intended use and all other functional statements have been carefully considered but deemed not to impose any structural limitations on the claims distinguishable over the Referenced device which is capable of being used as claimed if one desired to do so. MPEP 2112.)

Claims 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boucher (U.S. Patent No. 6,672,430).
Regarding claim 19, Boucher discloses (see Figure 6) a drop packaging apparatus (101), the drop packaging apparatus (101) comprising: a case pad (2) for accommodating the case; a progressive rate linkage (430; 530) connected with respect to the case pad (2); and a shock absorber (122; 222) connect with respect to the progressive rate linkage (see Column 7, line 34-39), wherein the shock absorber (122; 222) comprises a compression spring and damper that dissipates the stored energy in the spring (see Column 4, line 26-28).  
Regarding claim 20, Boucher discloses (see Figure 6) shock absorber comprises an automotive shock absorber (see Column 4, line 26-28).
Regarding claim 21, Boucher discloses (see Figure 6) wherein the shock absorber (122; 222) is arranged out of line of an axis of impact on the case pad (2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Devlin (U.S. Patent No. 5,807,210) in view Lopez (U.S. Patent No. 7,246,784).
Regarding claims 4, 5, 14 & 15, Devlin discloses all of the elements of the current invention as stated above except for the explicit utilization of case pad made of an impact resistant polypropylene. 
Lopez discloses (Figure 1) a drop packaging apparatus (10) for accepting one or more articles on a platform (12) (the Examiner has interpreted to be equivalent to Applicants claimed case pad) that is constructed of an impact resistance polypropylene (see Column 4, line 47-49).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Devlin to incorporate the disclosure of Lopez to utilize a case pad constructed of an impact resistance polypropylene. One of ordinary skill in the art would recognize that plastics has many attributes that contribute to its wide range of utilization across the art, one of which attributes is the ability to resist shock. This attribute would allow the user to protect goods from damage during various handling stages. Therefore, the utilization of .

Claims 6, 7, 12, 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Devlin (U.S. Patent No. 5,807,210) in view of Boucher (U.S. Patent No. 6,672,430).
Regarding claims 6, 7, 12, 16 & 17, Devlin discloses all of the elements of the current invention as stated above except for the explicit disclosure of an automobile shock absorber comprising a compression spring and a damper that dissipates the stored energy in the spring.
Boucher discloses a drop packaging apparatus (101), consisting of a shock absorber that comprises of a compression spring and a damper (see Column 4, line 26-28).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Devlin to incorporate the disclosure of Boucher to incorporate a compression spring and a damper. The use of various spring and damper combinations are well known in the art to control and dissipate various size loads through a range of travel. One of ordinary skill in the art would have had knowledge of various spring and damper combinations to select with relation to the estimated load to enable the adjustment and regulation of force applied to the case pad. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                             
/ROBERT F LONG/Primary Examiner, Art Unit 3731